Citation Nr: 1514895	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-17 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSU E

Entitlement to service connection for a skin disorder.



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from November 1985 to April 1986, and on active duty from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  (When the RO addressed the claim a second time in March 2011, it determined that the Veteran's claim of service connection for a skin disorder had remained "open."  The reasons for such a determination were not made clear.  Nevertheless, the Board will not disturb the determination, so the decision from which the appeal stems is the October 2009 one.)

The issue of service connection for posttraumatic stress disorder (PTSD) was appealed by the Veteran and certified to the Board by the RO.  However, by an April 2014 rating decision, the RO granted service connection for PTSD; accordingly, that service connection issue is no longer before the Board.  


REMAND

VA shall pay compensation to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided such a disability: (i) became manifest either during active military service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (2014).

In the present case, the Veteran served in the Persian Gulf between September 1990 and April 1991.  In his initial claim for service connection, he asserts that he developed a skin condition while serving in Saudi Arabia in 1991, which he continues to suffer from today.  He has indicated that this condition includes large scaly patches on his head, neck and back.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (a lay person is competent to report observable symptomatology of an injury or illness).  This reported symptom suggests a possible Gulf War undiagnosed illness.  See 38 C.F.R. § 3.317(b).

Further, the record does not indicate that the Veteran has been afforded a VA examination in connection with this claim.  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine whether the signs and symptoms involving the Veteran's skin are attributable to a known clinical diagnosis, and if not, whether they are chronic and manifested to a compensable degree.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the record, any outstanding VA treatment records concerning a present skin condition.  

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed skin condition.  The Veteran's claims file should be made available to the examiner for review in connection with his examination.

A detailed history should be elicited from the Veteran.  The examiner should then provide the following opinions:

Whether, by history, physical examination, and laboratory tests, can the Veteran's claimed skin condition be attributed to a known clinical diagnosis?

If not attributable to a known clinical diagnosis, (1) Has the skin condition existed for 6 months or more, to include intermittent episodes of improvement and worsening over a 6-month period?  (2) Is it at least 5 percent of the entire body or 5 percent of the exposed body affected; or is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required?

If attributable to a known clinical diagnosis, is it as least as likely as not (i.e., 50 percent probability or greater) that the skin condition had its onset during service or otherwise is related to an event or incident in service, to include the Veteran's contention that he developed a skin condition in the Persian Gulf, and was required to take anti-nerve agent pills?

The examiner is reminded that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with other evidence of record, in formulating the requested opinions.  An opinion based solely on the lack evidence of treatment in the record is insufficient.  

A medical rationale should be provided for all above opinions, to include citation to evidence in the record, medical treatise evidence, or known medical principles.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.

3. After completing the requested actions, the agency of original jurisdiction (AOJ) should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim of service connection in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.

4. If not already done, the AOJ should also issue a statement of the case on the question of entitlement to a higher initial rating for PTSD.  (As noted in the introduction, supra, service connection was awarded by an April 2014 rating decision.  The Veteran thereafter submitted a notice of disagreement, but the file presently before the Board does not include a statement of the case.)  If, and only if, the Veteran files a timely substantive appeal, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

